DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
2.	Receipt of Applicant’s Amendment filed 06/08/2021 is acknowledged.  Claims 1-20 are pending in the application.  

Claim Rejections – 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


6.	Claims 1, 13 and 19 are rejected under the first inventor to file provisions of the AIA , 35 U.S.C. 103(a) as being unpatentable over the combination of Pestana (Pub. No. US 2017/0046391 A1; hereinafter referred to as Pestana), in view of NPL- Andrew D. Gordon et al. “Tabular: A Schema-Driven Probabilistic Programming Language”; hereinafter referred to as Gordon).

As per claim 1, Pestana discloses a method, comprising: 
receiving a programming language statement comprising a variable, an expression to which the variable is set (See paragraph [0038] – receives expression), and a request to determine a data type of the variable; processing the expression to deduce a data type of the expression; (See paragraph [0038] – determines data type); and assigning the data type of the expression as the data type of the variable (See paragraph [0222] – assigned data type), the data type of the variable for use when the programming language statement is compiled into machine executable code (See paragraph [0208] – compiler).
However, Pestana does not explicitly states - said processing including determining whether the expression comprises a scalar expression or a tabular expression, wherein the deducing of the data type differs depending on whether the expression comprises the scalar or the tabular expression.
Gordon discloses - said processing including determining whether the expression comprises a scalar expression or a tabular expression, wherein the deducing of the data type differs depending on whether the expression comprises the scalar or the tabular expression (See abstract; also page 332 which identifies missing values, determines data type scalar/tabular, and trains model expression prediction).
	Pestana and Gordon are directed to software program development, which are analogous prior art.
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention (first inventor to file provisions of the AIA ) to incorporate and combine Pestana’s database programming, which includes data type determination and assignment; and combine it with Gordons’s expression determination/prediction for scalar/tabular data types; thus, automatic optimization with machine learning is accomplished by improving query performances, less input/output, and CPU bottlenecks, while having better cache usage compared to conventional practices (See Pestana’s and Gordon’s abstracts).

Claim 13 is essentially the same as claim 1 except that it is set forth the claimed invention as a non-transitory machine-readable medium, and it is rejected with the same reasoning as applied hereinabove.

Claim 19 is essentially the same as claim 1 except that it is set forth the claimed invention as a system, and it is rejected with the same reasoning as applied hereinabove.

Allowable Subject Matter
7.	Claim 2-12, 14-18 and 20 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim.  The prior art of record fails to disclose the limitations: "parsing the expression into one or more nodes; if the expression comprises a scalar expression, using a scalar-type deductor to deduce the data type of the expression; and if the expression comprises a tabular expression, using a table-type deductor to deduce the data type of the expression” as specified by the claim.
		
8.	Please see M.P.E.P. 2111 Claim Interpretation; Broadest Reasonable Interpretation [R-9]; 2111.01   Plain Meaning [R-9]: III.    “Plain Meaning” Refers to the ordinary and customary meaning given to the term by those of ordinary skill in the art”
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
.  Claims must be given the broadest reasonable interpretation during examination, and limitations appearing in the specification but not recited in the claim are not read into the claims (See M.P.E.P. 2111 [R-I]).

Response to Arguments
9. 	Applicant's arguments have been considered but are moot in view of new ground(s) of rejection. In these arguments applicant relies on the amended claims and not the original ones.  See above rejections under 35 USC § 103 for response to arguments. 

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP§ 706.07(a).Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO JAVIER APONTE whose telephone number is (571)270-7164.  The examiner can normally be reached on M-F: 8-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571) 272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCISCO J APONTE/Primary Examiner, Art Unit 2198                                                                                                                                                                                                        08/04/2021.